PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered July 17, 2003, in Duval County Circuit Court case number 16-2003-CF-2417-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for *901treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent him on appeal.
ALLEN, WEBSTER and PADOVANO, JJ., concur.